PRERAK SHAH
Acting Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

Erika Norman, CA Bar # 268425
Trial Attorney
Natural Resources Section
4 Constitution Square
150 M Street, NE, Suite 2.900
Washington, DC 20002
Phone: (202) 305-0475
Fax: (202) 305-0506
Erika.Norman@usdoj.gov

Attorneys for all Defendants

                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

SOUTHEAST ALASKA CONSERVATION                     )
COUNCIL; ALASKA RAINFOREST                        )
DEFENDERS; CENTER FOR BIOLOGICAL                  )   Case No. 1:19-cv-00006-SLG
DIVERSITY; SIERRA CLUB; DEFENDERS                 )
OF WILDLIFE; ALASKA WILDERNESS                    )   NOTICE BY DEFENDANTS OF
LEAGUE; NATIONAL AUDUBON                          )   RECORD CITATIONS
SOCIETY; and NATURAL RESOURCES                    )   REQUESTED DURING ORAL
DEFENSE COUNCIL,                                  )   ARGUMENT
       Plaintiffs,                                )
                                                  )
       v.                                         )
UNITED STATES FOREST SERVICE;                     )
UNITED STATES DEPARTMENT OF                       )
AGRICULTURE; DAVID SCHMID, in his                 )
official capacity as United States Forest Service )
Region 10 Regional Forester; and EARL             )
STEWART, in his official capacity as              )
Supervisor for the Tongass National Forest,       )
                                                  )
       Defendants                                 )
                                                  )




        Case 1:19-cv-00006-SLG Document 38 Filed 02/14/20 Page 1 of 3
         On February 7, 2020, the Court heard oral argument on the parties’ cross-motions

for summary judgment (see ECF No. 37). During the course of the hearing, the Court

made a number of requests for record citations. Counsel for Defendants did not have all

of the requested citations readily accessible to them during the hearing and the Court

indicated that Defendants may submit the requested citations to the Court following the

hearing. Defendants respectfully do so here in tabular format:

               Request/Question                                  Citations

    Commercial Vegetation Map reflecting         AR 833_2178 at 001429 (Draft Record
    Logging System and Transportation             of Decision);
    Analysis (LSTA)                              AR 833_1202 at 002939 (Draft
                                                  Environmental Impact Statement);
                                                 Defs.’ Opening Br. 10 (citing earlier
                                                  versions of the map);
                                                 AR 833_2167 at 001480 (Final
                                                  Environmental Impact Statement
                                                  Logging System and Transportation
                                                  Analysis description with web link to
                                                  Commercial Vegetation Management
                                                  Map)
    Wildlife Analysis Areas (WAA)                AR 833_2167 at 001449-50
    Assumptions and Methodology                   (explaining assumed maximum harvest
                                                  by alternative);
                                                 AR 833_2167 at 001500 (maximum
                                                  harvest in each habitat type by
                                                  alternative, effects on habitat types by
                                                  alternative);
                                                 AR 833_2167 at 001663 (table
                                                  showing deep snow habitat impact by
                                                  WAA for Alternative 2)1

1
 The title of this table erroneously refers to “NFS Land All Alternatives” but reflects
only Alternative 2. As described in the narrative text that accompanies the table and in
FEIS Table 4, Alternatives 3 and 5 had minimal impacts on deep snow habitat.
SEACC, et al. v. U.S. Forest Service, et al.,                                                1
1:19-cv-00006-SLG

           Case 1:19-cv-00006-SLG Document 38 Filed 02/14/20 Page 2 of 3
    Falldown Assumptions and Methodology       AR 833_2167 at 001561 (discussion of
                                                50 percent reduction for falldown);
                                               AR 833_2167 at 001569 (FEIS Table
                                                12 depicting old growth potential
                                                harvest stands after quantifiable
                                                falldown)
    Total Harvest Acres Authorized under       AR 833_2167 at 001600 (42,665 acres
    Alternative 2                               total young and old growth timber
                                                harvest authorized in Alternative 2)
    Sum of Maximum Assumed Old Growth          AR 833_1361 (chart showing 48,140 2
    Harvest by WAA                              maximum projected productive old
                                                growth (POG) harvest acres across all
                                                WAAs in which old growth harvest
                                                could occur under Alternative 2, along
                                                with maximums for each habitat type
                                                analyzed)


    Dated: February 14, 2020          Respectfully submitted,

                                      PRERAK SHAH
                                      Acting Deputy Assistant Attorney General
                                      United States Deparment of Justice
                                      Environment & Natural Resources Division

                                      /s/ Erika Norman
                                      Erika Norman
                                      Trial Attorney
                                      150 M Street, NE, Suite 2.900
                                      Washington, DC 20002
                                      Ph: (202) 305-0475
                                      erika.norman@usdoj.gov

                                      Attorneys for Defendants




2
 GIS layer projections and number rounding (AR 833_2167 at 1513) explain the
difference between this number and the total LSTA old growth acres reflected in FEIS
Table 12 (AR 833_2167 at 001569).
SEACC, et al. v. U.S. Forest Service, et al.,                                            2
1:19-cv-00006-SLG

           Case 1:19-cv-00006-SLG Document 38 Filed 02/14/20 Page 3 of 3
